DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Stewart reference (US Patent No. 5,964,663) in view of the Sethi reference (US Patent Publication No. 2018/0142741).
5.	Regarding claim 1, the Stewart reference discloses:
	a gas turbine power generation system (10) in which a pressurizing unit (30), a rotation control unit, a diaphragm coupling (40), a turbine (31), and a generator (12) are disposed to line up sequentially on a same shaft (compound shaft), the gas turbine power generation system (10) comprising
	a thrust bearing provided between the turbine and the generator (Column 2, line 66 to Column 3, line 15—teaching a bidirectional thrust bearing with one element of the thrust bearing 
on either side of the bearing rotor thrust disk (37) (See FIG. 7 showing that location is between the turbine wheel (33) and the generator (12)), wherein
opposite side (the combustor (14) side which is on the opposite side of the turbine (Column 2, line 66 to Column 3, line 15))
	The Stewart reference discloses the invention as essentially claimed.  However, the Stewart reference fails to disclose a rotation control unit and a rotational control unit is on an opposite side of the turbine.  
	The Sethi reference teaches it is conventional in the art of power generation to provide as taught in (FIG. 1) a rotation control unit (32) and a rotational control unit (32) is on an opposite side of the turbine (FIG. 1).  Such configurations/structures would allow the coupling of the clutch to a generator shaft of a generator without moving the generator along a generator axis of the generator shaft [Abstract].
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Stewart reference, such that the system further includes a rotation control unit and a rotational control unit on an opposite side of the turbine, as clearly suggested and taught by the Sethi reference, in order to allow the coupling of the clutch to a generator shaft of a generator without moving the generator along a generator axis of the generator shaft [Abstract].
6.	Regarding claim 2, the Stewart reference fails to disclose:
	wherein the rotation control unit has a clutch.
	The Sethi reference teaches it is conventional in the art of power generation to provide as taught in (FIG. 1) wherein the rotation control unit has a clutch (32).  Such configurations/structures would allow the coupling of the clutch to a generator shaft of a generator without moving the generator along a generator axis of the generator shaft [Abstract].
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Stewart reference, such that the system further includes wherein the rotation control unit has a clutch, as clearly suggested and .
7.	Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Stewart reference in view of the Sethi reference and further in view of the Kuroki reference (US Patent Publication No. 2006/0197345).  
8.	Regarding claim 3, the Stewart reference fails to disclose:
	wherein the rotation control unit further has a speed reducer.  
	The Kuroki reference teaches it is conventional in the art of power generation to provide as taught in (FIG. 3) wherein the rotation control unit further has a speed reducer (30) (FIG. 3).  Such configurations/structures would allow connection of the gas turbine and the power generator [Paragraph 0028].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Stewart reference, such that the system further includes wherein the rotation control unit further has a speed reducer, as clearly suggested and taught by the Kuroki reference, in order to allow connection of the gas turbine and the power generator [Paragraph 0028].  
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747